Carley, Presiding Judge.
The relevant facts in this appeal are as follows: Ms. Carol Holder was injured while operating a borrowed vehicle. This vehicle was covered by a policy issued by appellant-plaintiff. Appellant paid no-fault benefits to Ms. Holder and took from her an assignment of her right to recover those benefits under a policy that had been issued to her parents by appellee-defendant. Pursuant to this assignment, appellant brought suit against appellee. The trial court granted appellee’s motion to dismiss for failure to state a claim and appellant appeals.
Appellant is an insurer that provided no-fault benefits to Ms. Holder. Compare Santiago v. Safeway Ins. Co., 196 Ga. App. 480 (1) (396 SE2d 506) (1990) (wherein the assignee of the no-fault claim was a health-care provider and not a no-fault carrier). As an insurer that provided no-fault benefits to Ms. Holder, appellant cannot be subrogated to Ms. Holder’s rights except in the two instances specified in former OCGA § 33-34-3 (d) (1). Neither of those two specified instances are applicable in the instant case. It follows, therefore, that the trial court correctly granted appellee’s motion to dismiss for failure to state a claim.

Judgment affirmed. Pope, C. J., and Johnson, J., concur.